Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no prior art nor reasons to modify any prior art to have the defined aircraft water tank comprising a tank installation attachment portion which comprises a base, a flange, an attachment plate portion, the attachment plate portion including an attachment plate portion prepreg that includes the plurality of prepregs projecting outward from the flange in the radial direction of the body portion, a metal plate housed in a housing space inside the attachment plate portion prepreg, and an attachment hole formed to extend through the attachment plate portion prepreg and  the metal plate in a direction parallel to an axial direction of the body portion, the attachment hole being formed in a intermediate portion of the metal plate in a longitudinal direction, a thickness of the intermediate portion of the metal plate in the longitudinal direction having a dimension larger than a dimension of a thickness of each of both side portion of the metal plate in the longitudinal direction, and a number of prepregs located on both side portion of the metal plate in the longitudinal direction and outward of both surfaces of the metal plate in a thickness direction being larger than a number of prepregs located in the intermediate portion of the metal plate in the longitudinal direction and outward of both surfaces of the metal plate in the thickness direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        4/22/2022